Exhibit 10.94

ANESIVA, INC.

Lau, Yat Ming

WANBANG BIOPHARMACEUTICAL CO., LTD.

And

WANBANG ANESIVA (JIANGSU) BIOTECH CO., LTD.

TERMINATION AGREEMENT

July 3, 2009



--------------------------------------------------------------------------------

This Termination Agreement (hereinafter the “Agreement”) is made and entered
into as of July 3, 2009 by and among:

 

1. Anesiva, Inc., (hereinafter “Anesiva”) a company incorporated under the laws
of Delaware, the principal office of which is at 650 Gateway Boulevard, South
San Francisco, California 94080, United States;

 

2. Lau, Yat Ming, a Hong Kong citizen with ID number of H025782(8), whose
address is at Flat A1807, King Lai Hse, Shan King Est, Tuen Men, New
Territories, Hong Kong;

 

3. Wanbang Biopharmaceutical Co., Ltd., (hereinafter “Wanbang”)?a joint stock
company incorporated under the laws of the People’s Republic of China
(hereinafter the “PRC”, for the purpose of this Agreement, exclusive of Taiwan,
Hong Kong and Macau), the principal office of which is at No.6, Yangshan Road,
Jinshanqiao Economic Development Zone, Xuzhou of Jiangsu Province, China;

 

4. Wanbang Anesiva (Jiangsu) Biotech Co., Ltd., (hereinafter the “CJV”), a
cooperative joint venture incorporated under the laws of the PRC, the principal
office of which is at South Part of Dongshan, Jinshanqiao Economic Development
Zone, Xuzhou of Jiangsu Province, China.

The foregoing parties collectively, the “Parties”, and each a “Party”.

RECITALS

Whereas, Anesiva, Lau, Yat Ming and Wangbang have entered into a Cooperative
Joint Venture Contract (hereinafter the “CJV Contract”) on October 11, 2007 for
the establishment of the CJV to produce the Zingo products, pursuant to which,
(1) Anesiva owns 49% of the equity of the CJV, Lau, Yat Ming owns 1% and Wanbang
owns the remaining 50%, (2) as the cooperation conditions, a technology license
agreement, a supply agreement and a quality agreement will be entered into by
and between the CJV and Anesiva, and (3) Anesiva, Lau, Yat Ming and Wanbang may
mutually agree in writing to terminate the CJV Contract at any time;

Whereas, the CJV and Anesiva have entered into a Technology License Agreement
(hereinafter the “License Agreement”) on August 6th, 2008, pursuant to which,
Anesiva grants a non-sublicenseable, non-transferable and non-divisible license
to the CJV within the PRC, to use the “Zingo” trademark and the patents set
forth in the Exhibit A of the License Agreement solely to manufacture and export
the Zingo Products defined in the License Agreement for purchase by Anesiva or
other buyers approved in writing by Anesiva, and the License Agreement shall
continue in effect until the expiration or termination of the CJV Contract or
the Supply Agreement;

Whereas, the CJV and Anesiva have entered into a Quality Agreement on July 16th,
2008?which sets forth the quality standards and quality responsibilities for the
Zingo Products defined in the Quality Agreement for purchase by Anesiva;

 

2



--------------------------------------------------------------------------------

Whereas, Anesiva does not plan to supply Zingo Products or engage in any
Zingo-related businesses any more in the future and plans to sell all the
Zingo-related assets and businesses, including but without limitation, the
United States market rights, the United States regulatory package and global
intellectual property rights (hereinafter “Zingo Assets”), to any potential
acquirer on a worldwide basis (hereinafter “Zingo Sale”);

Whereas, the Parties intend to dissolve and liquidate the CJV and terminate all
rights and obligations under the CJV Contract, the License Agreement, the
Quality Agreement and other any other agreements among Anesiva, Lau, Yat Ming,
and Wanbang, or between Anesiva and the CJV (collectively referred to as
“Original Agreements”).

Now therefore, upon mutual and amicable discussions and negotiations, the
Parties have reached the following agreements:

 

1. Termination

The Parties hereby mutually agree to terminate the Original Agreements and
subject to the conditions set forth herein. All the terms and provisions in the
Original Agreements shall be terminated with immediate effect upon the execution
of this Agreement.

 

2. Disposition of Assets

 

  2.1 The Parties hereby acknowledge that Anesiva is entitled to conduct the
Zingo Sale. Any Party, under any circumstance, shall not prohibit Anesiva from
conducting the Zingo Sale.

 

  2.2 The Parties hereto acknowledge and agree that all the assets of the CJV
(including cash) shall belong to Wanbang and Lau, Yat Ming. Any Party, under any
circumstance, shall not prohibit Wanbang from disposing of the assets of the
CJV.

 

  2.3 The Parties hereto acknowledge and agree that no party shall make any cash
request or legal claim against other parti(es) of the CJV.

 

3. Effect of Termination

 

  3.1 Any and all antecedent rights, obligations, responsibilities and
liabilities of the Parties under the Original Agreements shall be discharged and
released immediately upon the execution of this Agreement, including but without
limitation, capital contribution, cooperation conditions and responsibilities of
Anesiva, Lau, Yat Ming, and Wanbang under the CJV Contract, license granted to
the CJV by Anesiva under the License Agreement. The Parties hereby mutually
acknowledge and agree that neither Party shall pay any indemnifications,
compensations or remedies to other Parties with respect to the termination of
each and all of the Original Agreements and the proposed Zingo Sale.

 

3



--------------------------------------------------------------------------------

  5.2 Anesiva, Lau, Yat Ming, and Wanbang covenant to provide all of the
necessary assistance to enable the CJV to complete the legal process for the
dissolution and liquidation of the CJV, including but not limited to, causing
the directors appointed by them to pass and execute the board resolutions to
dissolve and liquidate the CJV, establish the liquidation commission and approve
the liquidation report.

LOGO [g82809image-001.jpg]

 

4. Confidentiality

 

     LOGO [g82809image-002.jpg]

The Parties agree and acknowledge that the contents of the Agreement, any oral
or written information exchanged among them with respect to the Agreement and
any information obtained due to the execution or performance of the Original
Agreements are confidential information. The Parties shall maintain the
confidentiality of all such information, and without the written consent of
other Parties neither Party shall disclose any relevant information to any third
party, except in the following circumstances: (a) such information is or will be
in the public domain (provided that this is not the result of a public
disclosure by the receiving party); (b) information disclosed as required by
applicable laws or rules or regulations; or (c) information required to be
disclosed by any Party to its legal counsel or financial advisor or other party
regarding the Zingo Sale and the transaction contemplated hereunder, and such
legal counsel or financial advisor or other party are also bound by
confidentiality duties similar to the duties in this section. Disclosure of any
confidential information by the staff members or agency hired by any Party shall
be deemed disclosure of such confidential information by such Party, which Party
shall be held liable for breach of this Agreement.

 

LOGO [g82809image-003.jpg]

 

5. Governing Law and Dispute Resolution

 

     LOGO [g82809image-004.jpg]

The formation, validity, construction and the performance of the Agreement is
governed by the laws of the PRC. In the event that any dispute among the Parties
arising out of or relating to the Agreement cannot be settled amicably, any
Party may submit such dispute to Hong Kong International Arbitration Centre
(“HKIAC”) for arbitration pursuant to its applicable arbitration procedure and
rules. The site of the arbitration shall be in Hong Kong. The arbitration award
shall be final and binding on the Parties, and the Parties agree to be bound
thereby and to act accordingly.

 

4



--------------------------------------------------------------------------------

6. Effective

Unless relevant laws or regulations stipulate otherwise, this Agreement shall
become effective on the date (July 3, 2009) first above written.

 

7. Language of the Agreement

This Agreement has been executed with four originals each in Chinese version and
English version by the duly authorized representatives of the Parties. The
parties agree that both Chinese version and English version are valid and
equally authentic. In the event of any discrepancy between the two
aforementioned versions, the Chinese version shall prevail.

 

8. Severability

The invalidation of any provisions of this Agreement shall not affect the legal
validity of the remaining provisions of this Agreement.

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Termination Agreement as of the date first above written.

 

ANESIVA, INC. BY:  

/s/ Michael Kranda

Name:   Michael Kranda Title:   President, CEO Lau, Yat Ming BY:  

/s/ Lau, Yat Ming

WANBANG BIOPHARMACEUTICAL CO., LTD. BY:  

/s/ Li Xianlin

Name:   Li Xianlin Title:   Chairman of the Board WANBANG ANESIVA (JIANGSU)
BIOTECH CO., LTD. BY:  

/s/ Li Xianlin

Name:   Li Xianlin Title:   Chairman of the Board

 

5